United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-50217
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM RAY PHILLIPS, II, also known as William Ray Phillips,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-117-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent William Ray Phillips

on appeal has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Phillips has received a copy of counsel’s motion but has not

filed a response.

     Our independent review of the brief and the record discloses

no non-frivolous issues for appeal.    Counsel’s motion for leave



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50217
                               -2-

to withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.